            Case 1:19-cv-10267-RA Document 24 Filed 05/11/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5-11-20


 PATRICK BROWN and LAURA BENANTI,

                              Plaintiffs,
                                                               No. 19-CV-10267 (RA)
                         v.
                                                                       ORDER
 ALL PRO CONTRACTING INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On April 25, 2020, the Clerk of Court entered a certificate of default against Defendant

All Pro Contracting Inc., and on April 28, 2020 Plaintiffs moved for default judgment against

Defendant. Dkt. 19, 20. Upon consideration of these documents and the supporting Declaration

of Steven Seltzer, Dkt. 21, it is hereby:

         ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by June 1, 2020 on the Defendant by the methods described in

Rule 4 of the Federal Rules of Civil Procedure. Plaintiff shall file proof of service of these

documents with the Court.

         IT IS FURTHER ORDERED that answering papers, if any, should be served upon

Plaintiff by June 15, 2020.

         In light of the COVID-19 crisis, the Court will not have a conference and will instead

resolve this matter on the papers. If Defendant fails to file answering papers on Plaintiffs by

June 15, 2020, or fails to request an extension to do so, judgment may be entered for Plaintiffs.

SO ORDERED.

Dated:      May 11, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
